                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                 Docket No.             CR 16-0350-FMO

 Defendant           JOSHUA GALARZA                                           Social Security No. 6        2   6     6

 akas:   None                                                                 (Last 4 digits)

                                               JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           09     18      2019


  COUNSEL                                                                   Alan Eisner, CJA
                                                                            (Name of Counsel)
     PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                    NOT
                                                                                                               CONTENDERE                GUILTY
   FINDING           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                     The lesser-included offense of Count 2 of the Indictment: Distribution of Methamphetamine in violation of 21 U.S.C. §
                     841(a)(1), (b)(1)(C).

 JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/           contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER             custody of the Bureau of Prisons to be imprisoned for a term of: TIME SERVED.

      Defendant is committed on the lesser-included offense of Count Two of the Indictment to the custody of
the Bureau of Prisons for a term of TIME SERVED.

       Upon release from imprisonment, defendant shall be placed on supervised release for a term of three
(3) years under the following terms and conditions:

         1.          Defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and General Order 18-10.

         2.          During the period of community supervision, defendant shall pay the special assessment in
                     accordance with this judgment's orders pertaining to such payment.

         3.          Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall submit
                     to one drug test within 15 days of release from custody and at least two periodic drug tests
                     thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         4.          Defendant shall participate in an outpatient substance abuse treatment and counseling program
                     that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer.
                     Defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                     medications during the period of supervision.




CR-104 (wpd 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 4
 USA vs.       JOSHUA GALARZA                                                           Docket No.:          CR 16-0350-FMO



         5.          As directed by the Probation Officer, defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community supervision.
                     Defendant shall provide payment and proof of payment as directed by the Probation Officer. If
                     defendant has no ability to pay, no payment shall be required.

         6.          Defendant shall cooperate in the collection of a DNA sample from defendant.

       Defendant shall pay to the United States a special assessment of $100, which is due immediately. All
fines are waived as the Court finds that defendant has established that he is unable to pay and is not likely to
become able to pay any fine.

         Upon motion by the government, the remaining counts in the Indictment are dismissed.

Release No. D11028

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and Supervised Release
 within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of supervision, and at any time during
 the supervision period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.



              9/19/2019
              Date                                                                    U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                            Clerk,   Clerk, U.S. District Court

              9/19/2019                                              By     /s/ Cheryl Wynn
              Filed Date                                                    Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                      While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant shall not commit another Federal, state or local crime;          10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written              activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                        unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the         11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete                  time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                             contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation           12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                        being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other               13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                             or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                     of the court;
       excused by the probation officer for schooling, training, or other             14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                                  parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior              record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                            probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not              defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other        15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,               to the probation officer within 72 hours;
       except as prescribed by a physician;                                           16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances                  or any other dangerous weapon.
       are illegally sold, used, distributed or administered;

CR-104 (wpd 10/15)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                  Page 2 of 4
 USA vs.      JOSHUA GALARZA                                                             Docket No.:        CR 16-0350-FMO



                        The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).


                        STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution is paid
 in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject to penalties for default and
 delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed prior to April
 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the balance as directed
 by the United States Attorney’s Office. 18 U.S.C. §3613.

            The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence until all
 fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

            The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the defendant’s
 economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The Court may also accept
 such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
 restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                     1. Special assessments pursuant to 18 U.S.C. §3013;
                     2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                     States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                     3. Fine;
                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     5. Other penalties and costs.

                                       SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

            As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report inquiries; (2)
 federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with supporting documentation as
 to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open any line of credit without prior approval
 of the Probation Officer.

            The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds shall be
 deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any business accounts,
 shall be disclosed to the Probation Officer upon request.

          The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval of the
 Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                       These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/15)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 3 of 4
 USA vs.      JOSHUA GALARZA                                                             Docket No.:       CR 16-0350-FMO




                                                                            RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                               to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                            to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                            United States Marshal



                                                                     By
             Date                                                           Deputy Marshal




                                                                          CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my legal custody.

                                                                            Clerk, U.S. District Court



                                                                     By
             Filed Date                                                     Deputy Clerk




                                                        FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                              Date




                     U. S. Probation Officer/Designated Witness                             Date




CR-104 (wpd 10/15)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 4 of 4
